UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-23124 Franklin Templeton ETF Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/16 Item 1. Schedule of Investments. FRANKLIN TEMPLETON ETF TRUST Statement of Investments, December 31, 2016 (unaudited) Franklin Liberty Investment Grade Corporate ETF Country Principal Amount Value Corporate Bonds 93.0% Aerospace & Defense 1.5% United Technologies Corp., senior note, 1.95%, 11/01/21 United States $ 835,000 $ 819,082 Air Freight & Logistics 1.5% FedEx Corp., senior bond, 4.75%, 11/15/45 United States 785,000 816,209 Auto Components 0.3% Delphi Automotive PLC, senior note, 3.15%, 11/19/20 United Kingdom 175,000 177,960 Automobiles 2.2% Ford Motor Credit Co. LLC, senior note, 2.88%, 10/01/18 United States 1,145,000 1,159,166 Banks 17.1% Bank of America Corp., senior sub. bond, 4.25%, 10/22/26 United States 1,310,000 1,328,502 BNP Paribas SA, senior note, 2.38%, 5/21/20 France 1,270,000 1,264,336 a BPCE SA, sub. note, 144A, 5.15%, 7/21/24 France 400,000 407,274 Citigroup Inc., sub. note, 4.05%, 7/30/22 United States 970,000 1,005,183 a Commonwealth Bank of Australia, sub. note, 144A, 4.50%, 12/09/25 Australia 500,000 512,885 Credit Suisse New York, senior note, 2.30%, 5/28/19 Switzerland 1,200,000 1,203,356 HSBC USA Inc., sub. note, 5.00%, 9/27/20 United States 504,000 535,710 JPMorgan Chase & Co., sub. note, 3.38%, 5/01/23 United States 1,325,000 1,322,121 Santander UK Group Holdings PLC, senior note, 2.88%, 8/05/21 United Kingdom 630,000 616,616 Westpac Banking Corp., senior note, 1.50%, 12/01/17 Australia 855,000 855,374 9,051,357 Beverages 2.8% Anheuser-Busch InBev Finance Inc., senior bond, 4.70%, 2/01/36 Belgium 1,035,000 1,092,090 Constellation Brands Inc., senior note, 4.25%, 5/01/23 United States 395,000 411,546 1,503,636 Biotechnology 1.8% AbbVie Inc., senior bond, 4.45%, 5/14/46 United States 425,000 408,581 Baxalta Inc., senior bond, 5.25%, 6/23/45 United States 525,000 561,658 970,239 Capital Markets 4.5% The Goldman Sachs Group Inc., sub. note, 4.25%, 10/21/25 United States 1,280,000 1,302,651 Morgan Stanley, sub. bond, 3.95%, 4/23/27 United States 1,095,000 1,086,225 2,388,876 Chemicals 0.5% LYB International Finance BV, senior note, 4.00%, 7/15/23 United States 260,000 272,036 Communications Equipment 1.4% Cisco Systems Inc., senior note, 2.20%, 2/28/21 United States 740,000 738,842 Construction Materials 1.2% a LafargeHolcim Finance U.S. LLC, senior note, 144A, 3.50%, 9/22/26 Switzerland 640,000 622,381 Consumer Finance 2.3% Capital One Bank USA NA, senior note, 2.25%, 2/13/19 United States 1,200,000 1,205,951 Diversified Financial Services 3.3% AerCap Ireland Capital Ltd. / AerCap Global Aviation Trust, senior note, 5.00%, 10/01/21 Netherlands 715,000 753,431 GE Capital International Funding Co., senior bond, 4.42%, 11/15/35 United States 950,000 997,437 1,750,868 Diversified Telecommunication Services 4.3% AT&T Inc., senior note, 5.35%, 9/01/40 United States 500,000 515,233 Telefonica Emisiones S.A.U., senior bond, 7.05%, 6/20/36 Spain 420,000 488,863 Quarterly Statement of Investments | See Notes to Statements of Investments. FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Verizon Communications Inc., senior bond, 6.55%, 9/15/43 United States 1,015,000 1,272,159 2,276,255 Electric Utilities 2.5% Duke Energy Corp., senior bond, 4.80%, 12/15/45 United States 365,000 387,323 Georgia Power Co., senior bond, 4.30%, 3/15/42 United States 680,000 689,706 PSEG Power LLC, senior note, 3.00%, 6/15/21 United States 250,000 251,023 1,328,052 Energy Equipment & Services 1.9% a Sinopec Capital 2013 Ltd., senior note, 144A, 1.88%, 4/24/18 China 1,020,000 1,016,821 Equity Real Estate Investment Trusts (REITs) 3.3% American Tower Corp., senior note, 3.40%, 2/15/19 United States 563,000 575,650 Realty Income Corp., senior bond, 3.00%, 1/15/27 United States 790,000 745,368 Simon Property Group LP, senior bond, 3.38%, 10/01/24 United States 410,000 414,229 1,735,247 Food & Staples Retailing 5.5% a CK Hutchison International 16 Ltd., senior note, 144A, 1.88%, 10/03/21 Hong Kong 600,000 575,322 The Kroger Co., senior note, 4.00%, 2/01/24 United States 705,000 736,772 Wal-Mart Stores Inc., senior bond, 6.20%, 4/15/38 United States 810,000 1,069,832 Walgreens Boots Alliance Inc., senior bond, 4.80%, 11/18/44 United States 530,000 546,831 2,928,757 Food Products 3.8% Kraft Heinz Foods Co., senior bond, 5.20%, 7/15/45 United States 775,000 814,326 a Mondelez International Holdings Netherlands BV, senior note, 144A, 2.00%, 10/28/21 United States 1,260,000 1,208,501 2,022,827 Gas Utilities 0.9% TransCanada PipeLines Ltd., senior bond, 3.80%, 10/01/20 Canada 465,000 485,615 Health Care Providers & Services 0.8% HCA Inc., senior secured note, 6.50%, 2/15/20 United States 365,000 400,222 Insurance 4.0% a AIA Group Ltd., senior note, 144A, 2.25%, 3/11/19 Hong Kong 400,000 401,692 a Liberty Mutual Group Inc., senior note, 144A, 6.50%, 5/01/42 United States 359,000 427,071 MetLife Inc., junior sub. note, 6.40% to 12/15/36, FRN thereafter, 12/15/66 United States 475,000 514,187 Prudential Financial Inc., junior sub. bond, 5.20% to 3/15/24, FRN thereafter, 3/15/44 United States 790,000 781,642 2,124,592 Internet Software & Services 1.8% Alibaba Group Holding Ltd., senior note, 2.50%, 11/28/19 China 940,000 944,922 Machinery 0.8% John Deere Capital Corp., senior note, 1.25%, 10/09/19 United States 415,000 407,770 Media 4.2% 21st Century Fox America Inc., senior bond, 6.40%, 12/15/35 United States 450,000 539,160 Charter Communications Operating LLC / Charter Communications Operating Capital Corp., senior secured note, first lien, 4.46%, 7/23/22 United States 755,000 789,941 NBCUniversal Media LLC, senior note, 4.38%, 4/01/21 United States 835,000 902,591 2,231,692 Metals & Mining 1.8% Freeport-McMoRan Inc., senior note, 2.30%, 11/14/17 United States 420,000 418,950 FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) a Glencore Funding LLC, senior note, 144A, 4.13%, 5/30/23 Switzerland Multi-Utilities 1.5% Dominion Resources Inc., senior note, 1.90%, 6/15/18 United States Multiline Retail 0.7% Dollar General Corp., senior bond, 3.25%, 4/15/23 United States Oil, Gas & Consumable Fuels 8.6% Anadarko Petroleum Corp., senior note, 6.20%, 3/15/40 United States Apache Corp., 4.75%, 4/15/43 United States Chevron Corp., senior note, 2.95%, 5/16/26 United States Ecopetrol SA, senior bond, 5.88%, 5/28/45 Colombia Enterprise Products Operating LLC, senior bond, 5.10%, 2/15/45 United States PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States Shell International Finance BV, 4.30%, 9/22/19 Netherlands a Woodside Finance Ltd., senior note, 144A, 3.65%, 3/05/25 Australia Paper & Forest Products 0.7% a Georgia-Pacific LLC, senior bond, 144A, 3.60%, 3/01/25 United States Specialty Retail 1.6% The Home Depot Inc., senior bond, 3.00%, 4/01/26 United States Technology Hardware, Storage & Peripherals 1.8% a Diamond 1 Finance Corp. / Diamond 2 Finance Corp., senior secured note, first lien, 144A, 4.42%, 6/15/21 United States a Western Digital Corp., senior secured note, 144A, 7.38%, 4/01/23 United States Tobacco 1.1% Reynolds American Inc., senior bond, 5.85%, 8/15/45 United States Transportation Infrastructure 1.0% a DP World Ltd., senior bond, 144A, 6.85%, 7/02/37 United Arab Emirates Total Corporate Bonds (Cost $49,765,869) U.S. Government & Agency Securities 3.3% U.S. Treasury Bond, 2.25%, 8/15/46 United States U.S. Treasury Note, 1.25%, 10/31/21 United States Total U.S. Government & Agency Securities (Cost $1,781,413) Total Investments before Short Term Investments (Cost $51,547,282) 96.3% Short Term Investments 2.2% Corporate Bonds 1.0% Bunge Ltd. Finance Corp., senior note, 3.20%, 6/15/17 United States U.S. Government & Agency Securities 1.2% b FHLB, 1/03/17 United States Total Short Term Investments (Cost $1,131,061) Total Investments (Cost $52,678,343) 98.5% Other Assets, less Liabilities 1.5% Net Assets 100.0% $ a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2016, the aggregate value of these securities was $7,648,940, representing 14.4% of net assets. b The security was issued on a discount basis with no stated coupon rate. FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Abbreviations Selected Portfolio FHLB - Federal Home Loan Bank FRANKLIN TEMPLETON ETF TRUST Statement of Investments, December 31, 2016 (unaudited) Franklin Liberty U.S. Low Volatility ETF Shares Value Common Stocks 99.9% Consumer Discretionary 12.9% Comcast Corp., A $ The Home Depot Inc. Leggett & Platt Inc. Lowe's Cos. Inc. McDonald's Corp. NIKE Inc., B a NVR Inc. 30 a O'Reilly Automotive Inc. Starbucks Corp. Target Corp. The TJX Cos. Inc. Twenty-First Century Fox Inc., B The Walt Disney Co. Consumer Staples 8.7% The Coca-Cola Co. Colgate-Palmolive Co. Kimberly-Clark Corp. McCormick & Co. Inc. PepsiCo Inc. The Procter & Gamble Co. Energy 7.1% Chevron Corp. EQT Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Schlumberger Ltd. Financials 14.4% The Allstate Corp. Arthur J. Gallagher & Co. Chubb Ltd. Erie Indemnity Co., A Intercontinental Exchange Inc. The Progressive Corp. RenaissanceRe Holdings Ltd. The Travelers Cos. Inc. U.S. Bancorp W. R. Berkley Corp. Wells Fargo & Co. Health Care 13.4% Becton Dickinson and Co. Danaher Corp. a DaVita Inc. DENTSPLY SIRONA Inc. Johnson & Johnson a Laboratory Corp. of America Holdings Medtronic PLC Pfizer Inc. Stryker Corp. Teleflex Inc. Industrials 10.1% 3M Co. Quarterly Statement of Investments | See Notes to Statements of Investments. FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) General Dynamics Corp. 270 46,618 General Electric Co. 1,398 44,177 Honeywell International Inc. 360 41,706 Illinois Tool Works Inc. 352 43,106 Lockheed Martin Corp. 170 42,490 Nielsen Holdings PLC 786 32,973 Northrop Grumman Corp. 194 45,120 Raytheon Co. 300 42,600 Republic Services Inc. 812 46,325 United Parcel Service Inc., B 384 44,022 United Technologies Corp. 410 44,944 515,509 Information Technology 20.8% Accenture PLC, A 620 72,621 a Alphabet Inc., A 86 68,151 a ANSYS Inc. 744 68,813 Apple Inc. 602 69,724 Automatic Data Processing Inc. 790 81,196 Cisco Systems Inc. 2,206 66,665 a Fiserv Inc. 690 73,333 Intel Corp. 1,842 66,809 International Business Machines Corp. 442 73,368 Intuit Inc. 628 71,975 Mastercard Inc., A 686 70,829 Microsoft Corp. 1,202 74,692 Motorola Solutions Inc. 904 74,932 Oracle Corp. 1,744 67,057 Visa Inc., A 830 64,757 1,064,922 Materials 3.1% Air Products and Chemicals Inc. 296 42,571 Bemis Co. Inc. 784 37,491 Ecolab Inc. 342 40,089 Praxair Inc. 340 39,844 159,995 Real Estate 3.6% American Tower Corp. 454 47,979 Boston Properties Inc. 366 46,035 DDR Corp. 2,800 42,756 Weingarten Realty Investors 1,268 45,382 182,152 Telecommunication Services 2.6% AT&T Inc. 1,602 68,133 Verizon Communications Inc. 1,254 66,939 135,072 Utilities 3.2% Dominion Resources Inc. 542 41,512 DTE Energy Co. 436 42,950 The Southern Co. 786 38,663 Xcel Energy Inc. 988 40,212 163,337 Total Investments (Cost $5,005,411) 99.9% 5,119,609 Other Assets, less Liabilities 0.1% 4,749 Net Assets 100.0% $ 5,124,358 a Non-income-producing. FRANKLIN TEMPLETON ETF TRUST Statement of Investments, December 31, 2016 (unaudited) Franklin LibertyQ Emerging Markets ETF Industry Shares/Rights Value Common Stocks and Other Equity Interests 92.5% Brazil 6.2% Independent Power and Renewable Electricity AES Tiete Energia SA Producers $ Ambev SA Beverages Banco Santander Brasil SA Banks BB Seguridade Participacoes SA Insurance CETIP SA-Mercados Organizados Capital Markets Cielo SA IT Services EDP-Energias do Brasil SA Electric Utilities Independent Power and Renewable Electricity Engie Brasil SA Producers Equatorial Energia SA Electric Utilities Fibria Celulose SA Paper & Forest Products Natura Cosmeticos SA Personal Products Odontoprev SA Health Care Providers & Services Qualicorp SA Health Care Providers & Services Chile 0.3% Aguas Andinas SA, A Water Utilities China 10.9% Electronic Equipment, Instruments & AAC Technologies Holdings Inc. Components Agricultural Bank of China Ltd., H Banks Anta Sports Products Ltd. Textiles, Apparel & Luxury Goods Belle International Holdings Ltd. Textiles, Apparel & Luxury Goods China Everbright Bank Co. Ltd., H Banks China Mobile Ltd. Wireless Telecommunication Services China Vanke Co. Ltd., H Real Estate Management & Development Chongqing Changan Automobile Co. Ltd., B Automobiles Chongqing Rural Commercial Bank Co. Ltd., H Banks Country Garden Holdings Co. Ltd. Real Estate Management & Development Dongfeng Motor Group Co. Ltd., H Automobiles Great Wall Motor Co. Ltd., H Automobiles Guangdong Investment Ltd. Water Utilities Guangzhou Automobile Group Co. Ltd., H Automobiles Independent Power and Renewable Electricity Huaneng Power International Inc., H Producers Jiangsu Expressway Co. Ltd., H Transportation Infrastructure Longfor Properties Co. Ltd. Real Estate Management & Development NetEase Inc., ADR Internet Software & Services Shenzhou International Group Holdings Ltd. Textiles, Apparel & Luxury Goods Sinopec Engineering Group Co. Ltd., H Construction & Engineering Sinopec Shanghai Petrochemical Co. Ltd., H Chemicals Sunac China Holdings Ltd. Real Estate Management & Development Electronic Equipment, Instruments & Sunny Optical Technology Group Co. Ltd. Components Czech Republic 1.2% CEZ AS Electric Utilities Komercni Banka AS Banks a Moneta Money Bank AS Banks Quarterly Statement of Investments | See Notes to Statements of Investments. FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) O2 Czech Republic AS Diversified Telecommunication Services Hungary 0.6% MOL Hungarian Oil and Gas PLC Oil, Gas & Consumable Fuels India 7.2% Asian Paints Ltd. Chemicals Bajaj Auto Ltd. Automobiles Bharat Petroleum Corp. Ltd. Oil, Gas & Consumable Fuels Coal India Ltd. Oil, Gas & Consumable Fuels Dabur India Ltd. Personal Products Divi's Laboratories Ltd. Life Sciences Tools & Services Eicher Motors Ltd. Machinery HCL Technologies Ltd. IT Services Hero MotoCorp Ltd. Automobiles Hindustan Petroleum Corp. Ltd. Oil, Gas & Consumable Fuels Hindustan Unilever Ltd. Household Products Infosys Ltd. IT Services Marico Ltd. Personal Products Maruti Suzuki India Ltd. Automobiles Tata Consultancy Services Ltd. IT Services Tech Mahindra Ltd. IT Services Wipro Ltd. IT Services Indonesia 4.4% Hanjaya Mandala Sampoerna Tbk PT Tobacco Indocement Tunggal Prakarsa Tbk PT Construction Materials Matahari Department Store Tbk PT Multiline Retail Semen Indonesia (Persero) Tbk PT Construction Materials Surya Citra Media Tbk PT Media Telekomunikasi Indonesia Persero Tbk PT Diversified Telecommunication Services Unilever Indonesia Tbk PT Household Products United Tractors Tbk PT Oil, Gas & Consumable Fuels Malaysia 3.6% Astro Malaysia Holdings Bhd. Media Berjaya Sports Toto Bhd. Hotels, Restaurants & Leisure British American Tobacco Malaysia Bhd. Tobacco Digi.com Bhd. Wireless Telecommunication Services Hartalega Holdings Bhd. Health Care Equipment & Supplies Maxis Bhd. Wireless Telecommunication Services Petronas Chemicals Group Bhd. Chemicals Petronas Gas Bhd. Gas Utilities Westports Holdings Bhd. Transportation Infrastructure Mexico 2.8% Gentera SAB de CV Consumer Finance Gruma SAB de CV, B Food Products Grupo Aeroportuario del Pacifico SAB de CV, B Transportation Infrastructure Kimberly-Clark de Mexico SAB de CV, A Household Products Wal-Mart de Mexico SAB de CV, V Food & Staples Retailing Philippines 0.6% Globe Telecom Inc. Wireless Telecommunication Services PLDT Inc. Wireless Telecommunication Services Poland 0.7% Eurocash SA Food & Staples Retailing PGE Polska Grupa Energetyczna SA Electric Utilities FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) a Tauron Polska Energia SA Electric Utilities Qatar 2.3% Barwa Real Estate Co. Real Estate Management & Development The Commercial Bank QSC Banks a The Commercial Bank QSC, rts., 1/22/17 Banks Doha Bank QSC Banks Industries Qatar QSC Industrial Conglomerates Qatar Electricity & Water Co. QSC Multi-Utilities Qatar Insurance Co. SAQ Insurance Russia 10.0% Alrosa PJSC Metals & Mining Federal Hydrogenerating Co. Electric Utilities Gazprom PAO Oil, Gas & Consumable Fuels Inter RAO UES PJSC Electric Utilities LUKOIL PJSC Oil, Gas & Consumable Fuels MMC Norilsk Nickel PJSC Metals & Mining Mobile TeleSystems PJSC, ADR Wireless Telecommunication Services b PhosAgro PJSC, GDR, Reg S Chemicals Rosneft Oil Co. PJSC Oil, Gas & Consumable Fuels Rostelecom PJSC Diversified Telecommunication Services Severstal PJSC Metals & Mining Surgutneftegas OAO Oil, Gas & Consumable Fuels Tatneft PAO Oil, Gas & Consumable Fuels South Africa 5.0% Bidvest Group Ltd. Industrial Conglomerates Fortress Income Fund Ltd., A Equity Real Estate Investment Trusts (REITs) Life Healthcare Group Holdings Ltd. Health Care Providers & Services Mr. Price Group Ltd. Specialty Retail Pick 'N Pay Stores Ltd. Food & Staples Retailing Sibanye Gold Ltd. Metals & Mining The Spar Group Ltd. Food & Staples Retailing Tiger Brands Ltd. Food Products Truworths International Ltd. Specialty Retail Vodacom Group Ltd. Wireless Telecommunication Services South Korea 15.5% BGF Retail Co. Ltd. Food & Staples Retailing Coway Co. Ltd. Household Durables DGB Financial Group Inc. Banks Dongbu Insurance Co. Ltd. Insurance Hana Financial Group Inc. Banks Hankook Tire Co. Ltd. Auto Components Hanon Systems Auto Components Hanssem Co. Ltd. Household Durables Hanwha Life Insurance Co. Ltd. Insurance Hyundai Marine & Fire Insurance Co. Ltd. Insurance Hyundai Mobis Co. Ltd. Auto Components Industrial Bank of Korea Banks Kangwon Land Inc. Hotels, Restaurants & Leisure KB Financial Group Inc. Banks KEPCO Plant Service and Engineering Co. Ltd. Commercial Services & Supplies Kia Motors Corp. Automobiles Korea Electric Power Corp. Electric Utilities KT&G Corp. Tobacco Lotte Chemical Corp. Chemicals NAVER Corp. Internet Software & Services NCsoft Corp. Software S-1 Corp. Commercial Services & Supplies Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) SK Hynix Inc. Semiconductors & Semiconductor Equipment SK Telecom Co. Ltd. Wireless Telecommunication Services Taiwan 13.9% Advantech Co. Ltd. Technology Hardware, Storage & Peripherals Asustek Computer Inc. Technology Hardware, Storage & Peripherals Casetek Holdings Ltd. Technology Hardware, Storage & Peripherals Catcher Technology Co. Ltd. Technology Hardware, Storage & Peripherals Chicony Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Chunghwa Telecom Co. Ltd. Diversified Telecommunication Services Eclat Textile Co. Ltd. Textiles, Apparel & Luxury Goods Far EasTone Telecommunications Co. Ltd. Wireless Telecommunication Services Feng Tay Enterprise Co. Ltd. Textiles, Apparel & Luxury Goods Formosa Petrochemical Corp. Oil, Gas & Consumable Fuels Foxconn Technology Co. Ltd. Technology Hardware, Storage & Peripherals Highwealth Construction Corp. Real Estate Management & Development Electronic Equipment, Instruments & Hon Hai Precision Industry Co. Ltd. Components Inventec Corp. Technology Hardware, Storage & Peripherals Electronic Equipment, Instruments & Largan Precision Co. Ltd. Components Micro-Star International Co. Ltd. Technology Hardware, Storage & Peripherals Nanya Technology Corp. Semiconductors & Semiconductor Equipment Nien Made Enterprise Co. Ltd. Household Durables Novatek Microelectronics Corp. Ltd. Semiconductors & Semiconductor Equipment Phison Electronics Corp. Semiconductors & Semiconductor Equipment President Chain Store Corp. Food & Staples Retailing Realtek Semiconductor Corp. Semiconductors & Semiconductor Equipment Ruentex Industries Ltd. Textiles, Apparel & Luxury Goods Siliconware Precision Industries Co. Semiconductors & Semiconductor Equipment Taiwan Fertilizer Co. Ltd. Chemicals Taiwan Mobile Co. Ltd. Wireless Telecommunication Services Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment Transcend Information Inc. Technology Hardware, Storage & Peripherals Vanguard International Semiconductor Corp. Semiconductors & Semiconductor Equipment Electronic Equipment, Instruments & Zhen Ding Technology Holding Ltd. Components Thailand 2.8% Advanced Info Service PCL, NVDR Wireless Telecommunication Services BEC World PCL, NVDR Media Bumrungrad Hospital PCL, NVDR Health Care Providers & Services Central Pattana PCL, NVDR Real Estate Management & Development Electronic Equipment, Instruments & Delta Electronics Thailand PCL, NVDR Components Electronic Equipment, Instruments & KCE Electronics PCL, NVDR Components The Siam Cement PLC, NVDR Construction Materials Thai Oil PCL, NVDR Oil, Gas & Consumable Fuels Turkey 2.1% BIM Birlesik Magazalar AS Food & Staples Retailing Eregli Demir ve Celik Fabrikalari AS Metals & Mining Ford Otomotiv Sanayi AS Automobiles Petkim Petrokimya Holding AS Chemicals TAV Havalimanlari Holding AS Transportation Infrastructure Tofas Turk Otomobil Fabrikasi AS Automobiles Tupras-Turkiye Petrol Rafinerileri AS Oil, Gas & Consumable Fuels Turk Telekomunikasyon AS Diversified Telecommunication Services United Arab Emirates 2.4% Aldar Properties PJSC Real Estate Management & Development FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Dubai Islamic Bank PJSC Banks Emirates Telecommunications Group Co. PJSC Diversified Telecommunication Services First Gulf Bank PJSC Banks National Bank of Abu Dhabi PJSC Banks Total Common Stocks and Other Equity Interests (Cost $235,863,328) Management Investment Companies 4.0% India 4.0% iShares MSCI India ETF Diversified Financial Services WisdomTree India Earnings ETF Diversified Financial Services Total Management Investment Companies (Cost $10,384,990) Preferred Stocks 3.2% Brazil 0.5% c Braskem SA, 7.340%, pfd., A Chemicals c Companhia Paranaense de Energia, 4.586%, pfd. Electric Utilities Russia 1.5% c Surgutneftegas OAO, 21.611%, pfd. Oil, Gas & Consumable Fuels c Transneft PJSC, 0.416%, pfd. Oil, Gas & Consumable Fuels South Korea 1.2% c Hyundai Motor Co., 4.232%, pfd. Automobiles c Hyundai Motor Co., 4.125%, pfd., 2 Automobiles c LG Chem Ltd., 2.813%, pfd. Chemicals c Samsung Electronics Co. Ltd., 1.992%, pfd. Technology Hardware, Storage & Peripherals Total Preferred Stocks (Cost $7,236,028) Total Investments (Cost $253,484,346) 99.7% Other Assets, less Liabilities 0.3% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income-producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption registration. This security has been deemed liquid under guidelines approved by the Funds Board of Trustee. At December 31, 2016, the value of this security was $943,960, representing 0.4% of net assets. c Rate disclosed reflects the yield at December 31, 2016. Abbreviations Selected Portfolio ADR - American Depository Receipt ETF - Exchange Traded Fund GDR - Global Depositary Receipt NVDR - Non Voting Depositary Receipt REIT - Real Estate Investment Trust FRANKLIN TEMPLETON ETF TRUST Statement of Investments, December 31, 2016 (unaudited) Franklin LibertyQ Global Dividend ETF Industry Shares Value Common Stocks 98.0% Australia 12.7% Amcor Ltd. Containers & Packaging $ BHP Billiton Ltd. Metals & Mining Brambles Ltd. Commercial Services & Supplies Challenger Ltd. Diversified Financial Services Commonwealth Bank of Australia Banks Flight Centre Travel Group Ltd. Hotels, Restaurants & Leisure Telstra Corp. Ltd. Diversified Telecommunication Services Wesfarmers Ltd. Food & Staples Retailing Westpac Banking Corp. Banks Woolworths Ltd. Food & Staples Retailing Belgium 0.3% Proximus SADP Diversified Telecommunication Services Brazil 1.9% Ambev SA Beverages Canada 9.9% Bank of Nova Scotia Banks Canadian Imperial Bank of Commerce Banks IGM Financial Inc. Capital Markets National Bank of Canada Banks Royal Bank of Canada Banks TELUS Corp. Diversified Telecommunication Services The Toronto-Dominion Bank Banks Vermilion Energy Inc. Oil, Gas & Consumable Fuels Denmark 1.2% Pandora AS Textiles, Apparel & Luxury Goods Tryg AS Insurance Finland 0.5% Elisa OYJ Diversified Telecommunication Services Nokian Renkaat OYJ Auto Components France 2.1% CNP Assurances Insurance Sanofi Pharmaceuticals Germany 1.8% a Deutsche Boerse AG Capital Markets Hugo Boss AG Textiles, Apparel & Luxury Goods ProSiebenSat.1 Media SE Media Hong Kong 0.6% Power Assets Holdings Ltd. Electric Utilities SJM Holdings Ltd. Hotels, Restaurants & Leisure Japan 4.0% Daito Trust Construction Co. Ltd. Real Estate Management & Development Lawson Inc. Food & Staples Retailing NTT DoCoMo Inc. Wireless Telecommunication Services Quarterly Statement of Investments | See Notes to Statements of Investments. FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Resona Holdings Inc. Banks Mexico 0.2% Kimberly-Clark de Mexico SAB de CV, A Household Products Netherlands 1.0% Boskalis Westminster Construction & Engineering Koninklijke Ahold Delhaize NV Food & Staples Retailing Qatar 0.5% Qatar National Bank SAQ Banks Singapore 1.6% ComfortDelGro Corp. Ltd. Road & Rail SATS Ltd. Transportation Infrastructure Singapore Telecommunications Ltd. Diversified Telecommunication Services StarHub Ltd. Wireless Telecommunication Services South Africa 1.6% FirstRand Ltd. Diversified Financial Services RMB Holdings Ltd. Diversified Financial Services Sanlam Ltd. Insurance The Spar Group Ltd. Food & Staples Retailing Truworths International Ltd. Specialty Retail Spain 0.4% Red Electrica Corp. SA Electric Utilities Sweden 3.7% Atlas Copco AB, B Machinery Hennes & Mauritz AB, B Specialty Retail Skanska AB, B Construction & Engineering Telia Co. AB Diversified Telecommunication Services Switzerland 3.9% Novartis AG Pharmaceuticals Roche Holding AG Pharmaceuticals Taiwan 0.1% Feng Tay Enterprise Co. Ltd. Textiles, Apparel & Luxury Goods Thailand 0.4% Advanced Info Service PCL, NVDR Wireless Telecommunication Services United Kingdom 16.5% Aberdeen Asset Management PLC Capital Markets Admiral Group PLC Insurance BAE Systems PLC Aerospace & Defense British American Tobacco PLC Tobacco BT Group PLC Diversified Telecommunication Services GlaxoSmithKline PLC Pharmaceuticals IMI PLC Machinery Marks & Spencer Group PLC Multiline Retail NEX Group PLC Capital Markets Provident Financial PLC Consumer Finance Relx NV Professional Services Relx PLC Professional Services Smiths Group PLC Industrial Conglomerates Tate & Lyle PLC Food Products TP ICAP PLC Capital Markets Unilever NV, IDR Personal Products FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Unilever PLC Personal Products United States 33.1% Altria Group Inc. Tobacco Bristol-Myers Squibb Co. Pharmaceuticals Chevron Corp. Oil, Gas & Consumable Fuels Cincinnati Financial Corp. Insurance Clorox Co. Household Products Darden Restaurants Inc. Hotels, Restaurants & Leisure Eli Lilly & Co. Pharmaceuticals H&R Block Inc. Diversified Consumer Services Hasbro Inc. Leisure Products Semiconductors & Semiconductor Intel Corp. Equipment Johnson & Johnson Pharmaceuticals Kimberly-Clark Corp. Household Products Leggett & Platt Inc. Household Durables Lockheed Martin Corp. Aerospace & Defense Mattel Inc. Leisure Products Semiconductors & Semiconductor Maxim Integrated Products Inc. Equipment McDonald's Corp. Hotels, Restaurants & Leisure Merck & Co. Inc. Pharmaceuticals Semiconductors & Semiconductor Microchip Technology Inc. Equipment Navient Corp. Consumer Finance Paychex Inc. IT Services Philip Morris International Inc. Tobacco The Procter & Gamble Co. Household Products Technology Hardware, Storage & Seagate Technology PLC Peripherals Sysco Corp. Food & Staples Retailing Total Common Stocks (Cost $25,215,270) Preferred Stocks (Cost $337,612) 1.8% Brazil 1.8% b Itau Unibanco Holding SA, 4.713%, pfd. Banks Total Investments (Cost $25,552,882) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ a Non-income-producing. b Rate disclosed reflects the yield at December 31, 2016. Abbreviations Selected Portfolio IDR - International Depositary Receipt NVDR - Non Voting Depositary Receipt FRANKLIN TEMPLETON ETF TRUST Statement of Investments, December 31, 2016 (unaudited) Franklin LibertyQ Global Equity ETF Industry Shares/Rights Value Common Stocks and Other Equity Interests 98.7% Australia 3.8% AGL Energy Ltd. Multi-Utilities $ Amcor Ltd. Containers & Packaging Aristocrat Leisure Ltd. Hotels, Restaurants & Leisure Aurizon Holdings Ltd. Road & Rail Australia & New Zealand Banking Group Ltd. Banks Brambles Ltd. Commercial Services & Supplies Caltex Australia Ltd. Oil, Gas & Consumable Fuels Cimic Group Ltd. Construction & Engineering 81 Coca-Cola Amatil Ltd. Beverages Cochlear Ltd. Health Care Equipment & Supplies Crown Resorts Ltd. Hotels, Restaurants & Leisure CSL Ltd. Biotechnology Dexus Property Group Equity Real Estate Investment Trusts (REITs) Flight Centre Travel Group Ltd. Hotels, Restaurants & Leisure Fortescue Metals Group Ltd. Metals & Mining Goodman Group Equity Real Estate Investment Trusts (REITs) GPT Group Equity Real Estate Investment Trusts (REITs) Harvey Norman Holdings Ltd. Multiline Retail Incitec Pivot Ltd. Chemicals Macquarie Group Ltd. Capital Markets Medibank Private Ltd. Insurance Mirvac Group Equity Real Estate Investment Trusts (REITs) Newcrest Mining Ltd. Metals & Mining Qantas Airways Ltd. Airlines REA Group Ltd. Media Scentre Group Equity Real Estate Investment Trusts (REITs) Sonic Healthcare Ltd. Health Care Providers & Services Tabcorp Holdings Ltd. Hotels, Restaurants & Leisure Tatts Group Ltd. Hotels, Restaurants & Leisure Telstra Corp. Ltd. Diversified Telecommunication Services TPG Telecom Ltd. Diversified Telecommunication Services Vicinity Centres Equity Real Estate Investment Trusts (REITs) Wesfarmers Ltd. Food & Staples Retailing Westfield Corp. Equity Real Estate Investment Trusts (REITs) Woolworths Ltd. Food & Staples Retailing Austria 0.1% OMV AG Oil, Gas & Consumable Fuels Belgium 0.1% Colruyt SA Food & Staples Retailing Proximus SADP Diversified Telecommunication Services Bermuda 0.1% Axis Capital Holdings Ltd. Insurance Brazil 0.7% Independent Power and Renewable AES Tiete Energia SA Electricity Producers Ambev SA Beverages Banco Santander Brasil SA Banks BB Seguridade Participacoes SA Insurance CETIP SA-Mercados Organizados Capital Markets Cielo SA IT Services EDP-Energias do Brasil SA Electric Utilities Independent Power and Renewable Engie Brasil SA Electricity Producers Equatorial Energia SA Electric Utilities Quarterly Statement of Investments | See Notes to Statements of Investments. FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Fibria Celulose SA Paper & Forest Products JBS SA Food Products Natura Cosmeticos SA Personal Products Odontoprev SA Health Care Providers & Services Qualicorp SA Health Care Providers & Services Canada 3.0% Agrium Inc. Chemicals Alimentation Couche-Tard Inc., B Food & Staples Retailing BCE Inc. Diversified Telecommunication Services Canadian Imperial Bank of Commerce Banks Canadian National Railway Co. Road & Rail CCL Industries Inc., B Containers & Packaging 39 CI Financial Corp. Capital Markets Constellation Software Inc. Software 42 Dollarama Inc. Multiline Retail Gildan Activewear Inc. Textiles, Apparel & Luxury Goods H&R Real Estate Investment Trust Equity Real Estate Investment Trusts (REITs) The Jean Coutu Group (PJC) Inc., A Food & Staples Retailing Linamar Corp. Auto Components 69 Magna International Inc. Auto Components Metro Inc., A Food & Staples Retailing Peyto Exploration & Development Corp. Oil, Gas & Consumable Fuels RioCan REIT Equity Real Estate Investment Trusts (REITs) Rogers Communications Inc., B Wireless Telecommunication Services Saputo Inc. Food Products Shaw Communications Inc., B Media Smart Real Estate Investment Trust Equity Real Estate Investment Trusts (REITs) 99 TELUS Corp. Diversified Telecommunication Services The Toronto-Dominion Bank Banks Chile 0.1% Aguas Andinas SA, A Water Utilities Enel Americas SA Electric Utilities China 3.2% Electronic Equipment, Instruments & AAC Technologies Holdings Inc. Components Agricultural Bank of China Ltd., H Banks Anta Sports Products Ltd. Textiles, Apparel & Luxury Goods Bank of China Ltd., H Banks Belle International Holdings Ltd. Textiles, Apparel & Luxury Goods China Construction Bank Corp., H Banks China Everbright Bank Co. Ltd., H Banks China Mobile Ltd. Wireless Telecommunication Services Independent Power and Renewable China Resources Power Holdings Co. Ltd. Electricity Producers China Vanke Co. Ltd., H Real Estate Management & Development Chongqing Changan Automobile Co. Ltd., B Automobiles Chongqing Rural Commercial Bank Co. Ltd., H Banks Dongfeng Motor Group Co. Ltd., H Automobiles Fuyao Glass Industry Group Co. Ltd., H Auto Components Great Wall Motor Co. Ltd., H Automobiles Guangdong Investment Ltd. Water Utilities Guangzhou Automobile Group Co. Ltd., H Automobiles Independent Power and Renewable Huaneng Power International Inc., H Electricity Producers Industrial and Commercial Bank of China Ltd., H Banks Longfor Properties Co. Ltd. Real Estate Management & Development NetEase Inc., ADR Internet Software & Services 78 Sinopec Engineering Group Co. Ltd., H Construction & Engineering Sinopec Shanghai Petrochemical Co. Ltd., H Chemicals FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Sunac China Holdings Ltd. Real Estate Management & Development Electronic Equipment, Instruments & Sunny Optical Technology Group Co. Ltd. Components Yangzijiang Shipbuilding Holdings Ltd. Machinery Czech Republic 0.0%  CEZ AS Electric Utilities a Moneta Money Bank AS Banks O2 Czech Republic AS Diversified Telecommunication Services Denmark 1.4% Coloplast AS, B Health Care Equipment & Supplies Novo Nordisk AS, B Pharmaceuticals Pandora AS Textiles, Apparel & Luxury Goods Finland 0.4% Elisa OYJ Diversified Telecommunication Services Kone OYJ, B Machinery Neste Oil OYJ Oil, Gas & Consumable Fuels Nokian Renkaat OYJ Auto Components Orion OYJ, B Pharmaceuticals France 0.6% Cie Generale des Etablissements Michelin, B Auto Components CNP Assurances Insurance Hermes International Textiles, Apparel & Luxury Goods 45 SCOR SE Insurance Societe BIC SA Commercial Services & Supplies 51 Unibail-Rodamco SE Equity Real Estate Investment Trusts (REITs) 81 Germany 0.3% b Covestro AG, 144A Chemicals 69 Deutsche Lufthansa AG Airlines Hannover Rueck SE Insurance Hugo Boss AG Textiles, Apparel & Luxury Goods ProSiebenSat.1 Media SE Media Hong Kong 0.9% CLP Holdings Ltd. Electric Utilities b HK Electric Investments and HK Electric Investments Ltd., 144A Electric Utilities HKT Trust and HKT Ltd. Diversified Telecommunication Services Hongkong Land Holdings Ltd. Real Estate Management & Development Kerry Properties Ltd. Real Estate Management & Development Link REIT Equity Real Estate Investment Trusts (REITs) MGM China Holdings Ltd. Hotels, Restaurants & Leisure MTR Corp. Ltd. Road & Rail New World Development Co. Ltd. Real Estate Management & Development NWS Holdings Ltd. Industrial Conglomerates PCCW Ltd. Diversified Telecommunication Services Sands China Ltd. Hotels, Restaurants & Leisure Sino Land Co. Ltd. Real Estate Management & Development Yue Yuen Industrial Holdings Ltd. Textiles, Apparel & Luxury Goods Hungary 0.1% MOL Hungarian Oil and Gas PLC Oil, Gas & Consumable Fuels 60 Richter Gedeon Nyrt Pharmaceuticals Indonesia 0.4% Hanjaya Mandala Sampoerna Tbk PT Tobacco FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Indocement Tunggal Prakarsa Tbk PT Construction Materials Matahari Department Store Tbk PT Multiline Retail Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk, B Diversified Telecommunication Services Semen Indonesia (Persero) Tbk PT Construction Materials Surya Citra Media Tbk PT Media Unilever Indonesia Tbk PT Household Products United Tractors Tbk PT Oil, Gas & Consumable Fuels Ireland 0.1% Paddy Power PLC Hotels, Restaurants & Leisure a Ryanair Holdings PLC Airlines Israel 0.5% Azrieli Group Ltd. Real Estate Management & Development 69 Bank Hapoalim B.M. Banks Bezeq Israeli Telecommunication Corp. Ltd. Diversified Telecommunication Services Mizrahi Tefahot Bank Ltd. Banks a Taro Pharmaceutical Industries Ltd. Pharmaceuticals 21 Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Italy 0.1% Snam SpA Oil, Gas & Consumable Fuels Japan 4.2% Astellas Pharma Inc. Pharmaceuticals Bridgestone Corp. Auto Components CANON Inc. Technology Hardware, Storage & Peripherals Daito Trust Construction Co. Ltd. Real Estate Management & Development Fuji Heavy Industries Ltd. Automobiles Hino Motors Ltd. Machinery Hitachi Chemical Co. Ltd. Chemicals Hoya Corp. Health Care Equipment & Supplies Isuzu Motors Ltd. Automobiles Japan Airlines Co. Ltd. Airlines Japan Post Bank Co. Ltd. Banks Japan Tobacco Inc. Tobacco Kakaku.com Inc. Internet Software & Services KDDI Corp. Wireless Telecommunication Services Kuraray Co. Ltd. Chemicals Electronic Equipment, Instruments & Murata Manufacturing Co. Ltd. Components Nippon Telegraph & Telephone Corp. Diversified Telecommunication Services Nitto Denko Corp. Chemicals NTT DoCoMo Inc. Wireless Telecommunication Services Park24 Co. Ltd. Commercial Services & Supplies Resona Holdings Inc. Banks Santen Pharmaceutical Co. Ltd. Pharmaceuticals Start Today Co. Ltd. Internet & Catalog Retail Sumitomo Rubber Industries Ltd. Auto Components Luxembourg 0.0%  RTL Group SA Media 72 Malaysia 0.3% AirAsia Bhd Airlines Astro Malaysia Holdings Bhd. Media Berjaya Sports Toto Bhd. Hotels, Restaurants & Leisure British American Tobacco Malaysia Bhd. Tobacco Digi.com Bhd. Wireless Telecommunication Services Hartalega Holdings Bhd. Health Care Equipment & Supplies Maxis Bhd. Wireless Telecommunication Services FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Petronas Chemicals Group Bhd. Chemicals Petronas Gas Bhd. Gas Utilities Westports Holdings Bhd. Transportation Infrastructure Mexico 0.2% Gentera SAB de CV Consumer Finance Gruma SAB de CV, B Food Products Grupo Aeroportuario del Pacifico SAB de CV, B Transportation Infrastructure Kimberly-Clark de Mexico SAB de CV, A Household Products Wal-Mart de Mexico SAB de CV, V Food & Staples Retailing Netherlands 0.3% Aegon NV Insurance Koninklijke Ahold Delhaize NV Food & Staples Retailing New Zealand 0.1% Fletcher Building Ltd. Construction Materials Mercury NZ Ltd. Electric Utilities Independent Power and Renewable Meridian Energy Ltd. Electricity Producers Spark New Zealand Ltd. Diversified Telecommunication Services Norway 0.2% a Marine Harvest ASA Food Products Telenor ASA Diversified Telecommunication Services Yara International ASA Chemicals Philippines 0.0%  Globe Telecom Inc. Wireless Telecommunication Services 60 PLDT Inc. Wireless Telecommunication Services Poland 0.1% Eurocash SA Food & Staples Retailing 66 PGE Polska Grupa Energetyczna SA Electric Utilities Polski Koncern Naftowy Orlen SA Oil, Gas & Consumable Fuels a Tauron Polska Energia SA Electric Utilities Qatar 0.1% Barwa Real Estate Co. Real Estate Management & Development The Commercial Bank QSC Banks 81 a The Commercial Bank QSC, rts., 1/22/17 Banks 14 27 Doha Bank QSC Banks Industries Qatar QSC Industrial Conglomerates Qatar Electricity & Water Co. QSC Multi-Utilities 36 Qatar Insurance Co. SAQ Insurance Russia 1.4% Alrosa PJSC Metals & Mining Federal Hydrogenerating Co. Electric Utilities Gazprom PAO Oil, Gas & Consumable Fuels Inter RAO UES PJSC Electric Utilities LUKOIL PJSC Oil, Gas & Consumable Fuels MMC Norilsk Nickel PJSC Metals & Mining Mobile TeleSystems PJSC, ADR Wireless Telecommunication Services c PhosAgro PJSC, GDR, Reg S Chemicals 93 Rosneft Oil Co. PJSC Oil, Gas & Consumable Fuels Rostelecom PJSC Diversified Telecommunication Services Severstal PJSC Metals & Mining Surgutneftegas OAO Oil, Gas & Consumable Fuels FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Tatneft PAO Oil, Gas & Consumable Fuels Singapore 1.2% Broadcom Ltd. Semiconductors & Semiconductor Equipment CapitaLand Commercial Trust Equity Real Estate Investment Trusts (REITs) CapitaLand Mall Trust Equity Real Estate Investment Trusts (REITs) ComfortDelGro Corp. Ltd. Road & Rail Singapore Airlines Ltd. Airlines Singapore Exchange Ltd. Capital Markets Singapore Press Holdings Ltd. Media Singapore Technologies Engineering Ltd. Aerospace & Defense Singapore Telecommunications Ltd. Diversified Telecommunication Services StarHub Ltd. Wireless Telecommunication Services Suntec REIT Equity Real Estate Investment Trusts (REITs) South Africa 0.3% Bidvest Group Ltd. Industrial Conglomerates Fortress Income Fund Ltd., A Equity Real Estate Investment Trusts (REITs) Life Healthcare Group Holdings Ltd. Health Care Providers & Services Mr. Price Group Ltd. Specialty Retail Pick 'N Pay Stores Ltd. Food & Staples Retailing Sibanye Gold Ltd. Metals & Mining The Spar Group Ltd. Food & Staples Retailing Tiger Brands Ltd. Food Products Truworths International Ltd. Specialty Retail Vodacom Group Ltd. Wireless Telecommunication Services South Korea 2.4% Coway Co. Ltd. Household Durables DGB Financial Group Inc. Banks Dongbu Insurance Co. Ltd. Insurance 81 Hana Financial Group Inc. Banks Hankook Tire Co. Ltd. Auto Components Hanon Systems Auto Components Hanssem Co. Ltd. Household Durables 15 Hanwha Life Insurance Co. Ltd. Insurance Hyundai Marine & Fire Insurance Co. Ltd. Insurance Hyundai Mobis Co. Ltd. Auto Components Industrial Bank of Korea Banks Kangwon Land Inc. Hotels, Restaurants & Leisure KB Financial Group Inc. Banks KEPCO Plant Service and Engineering Co. Ltd. Commercial Services & Supplies 39 Kia Motors Corp. Automobiles Korea Electric Power Corp. Electric Utilities KT&G Corp. Tobacco Lotte Chemical Corp. Chemicals 18 NAVER Corp. Internet Software & Services 24 NCsoft Corp. Software 24 S-1 Corp. Commercial Services & Supplies 33 S-Oil Corp. Oil, Gas & Consumable Fuels 39 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals SK Hynix Inc. Semiconductors & Semiconductor Equipment SK Telecom Co. Ltd. Wireless Telecommunication Services 36 Spain 1.4% Amadeus IT Group SA, A IT Services Banco Santander SA Banks Distribuidora Internacional de Alimentacion SA Food & Staples Retailing Endesa SA Electric Utilities Industria de Diseno Textil SA Specialty Retail FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Zardoya Otis SA Machinery Sweden 0.8% Hennes & Mauritz AB, B Specialty Retail ICA Gruppen AB Food & Staples Retailing L E Lundbergforetagen AB, B Diversified Financial Services 13 Nordea Bank AB Banks Skanska AB, B Construction & Engineering Swedish Match AB Tobacco Telia Co. AB Diversified Telecommunication Services Switzerland 2.3% a Actelion Ltd. Biotechnology Ems-Chemie Holding AG Chemicals 24 Geberit AG Building Products 66 Kuehne & Nagel International AG Marine 69 Partners Group Holding AG Capital Markets 39 Roche Holding AG Pharmaceuticals a Swiss Life Holding AG Insurance 60 a Swiss Prime Site AG Real Estate Management & Development Swiss Re AG Insurance Swisscom AG Diversified Telecommunication Services 45 Taiwan 2.2% Chicony Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Chunghwa Telecom Co. Ltd. Diversified Telecommunication Services Formosa Petrochemical Corp. Oil, Gas & Consumable Fuels Foxconn Technology Co. Ltd. Technology Hardware, Storage & Peripherals Highwealth Construction Corp. Real Estate Management & Development Electronic Equipment, Instruments & Hon Hai Precision Industry Co. Ltd. Components Inventec Corp. Technology Hardware, Storage & Peripherals Lite-On Technology Corp. Technology Hardware, Storage & Peripherals Micro-Star International Co. Ltd. Technology Hardware, Storage & Peripherals Nanya Technology Corp. Semiconductors & Semiconductor Equipment Powertech Technology Inc. Semiconductors & Semiconductor Equipment Ruentex Industries Ltd. Textiles, Apparel & Luxury Goods Siliconware Precision Industries Co. Semiconductors & Semiconductor Equipment Taiwan Fertilizer Co. Ltd. Chemicals Taiwan Mobile Co. Ltd. Wireless Telecommunication Services Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment Vanguard International Semiconductor Corp. Semiconductors & Semiconductor Equipment Electronic Equipment, Instruments & Zhen Ding Technology Holding Ltd. Components Thailand 0.2% Advanced Info Service PCL, NVDR Wireless Telecommunication Services BEC World PCL, NVDR Media Bumrungrad Hospital PCL, NVDR Health Care Providers & Services Central Pattana PCL, NVDR Real Estate Management & Development Electronic Equipment, Instruments & Delta Electronics Thailand PCL, NVDR Components IRPC PCL, NVDR Oil, Gas & Consumable Fuels Electronic Equipment, Instruments & KCE Electronics PCL, NVDR Components Thai Oil PCL, NVDR Oil, Gas & Consumable Fuels Turkey 0.1% BIM Birlesik Magazalar AS Food & Staples Retailing Eregli Demir ve Celik Fabrikalari AS Metals & Mining Ford Otomotiv Sanayi AS Automobiles 87 FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Petkim Petrokimya Holding AS Chemicals TAV Havalimanlari Holding AS Transportation Infrastructure Tofas Turk Otomobil Fabrikasi AS Automobiles Tupras-Turkiye Petrol Rafinerileri AS Oil, Gas & Consumable Fuels Turk Telekomunikasyon AS Diversified Telecommunication Services United Arab Emirates 0.2% Aldar Properties PJSC Real Estate Management & Development Emirates Telecommunications Group Co. PJSC Diversified Telecommunication Services First Gulf Bank PJSC Banks National Bank of Abu Dhabi PJSC Banks United Kingdom 9.4% 3i Group PLC Capital Markets Admiral Group PLC Insurance AstraZeneca PLC Pharmaceuticals BAE Systems PLC Aerospace & Defense Barratt Developments PLC Household Durables The Berkeley Group Holdings PLC Household Durables British American Tobacco PLC Tobacco BT Group PLC Diversified Telecommunication Services Burberry Group PLC Textiles, Apparel & Luxury Goods Capita PLC Professional Services Compass Group PLC Hotels, Restaurants & Leisure Croda International PLC Chemicals Delphi Automotive PLC Auto Components Direct Line Insurance Group PLC Insurance easyJet PLC Airlines Experian PLC Professional Services GlaxoSmithKline PLC Pharmaceuticals Hargreaves Lansdown PLC Capital Markets HSBC Holdings PLC Banks Imperial Brands PLC Tobacco International Consolidated Airlines Group SA Airlines Intertek Group PLC Professional Services ITV PLC Media Johnson Matthey PLC Chemicals 57 Marks & Spencer Group PLC Multiline Retail Mondi PLC Paper & Forest Products Next PLC Multiline Retail Persimmon PLC Household Durables Provident Financial PLC Consumer Finance Randgold Resources Ltd. Metals & Mining Reckitt Benckiser Group PLC Household Products Relx NV Professional Services Relx PLC Professional Services Royal Mail PLC Air Freight & Logistics The Sage Group PLC Software SSE PLC Electric Utilities Tate & Lyle PLC Food Products Unilever NV, IDR Personal Products Unilever PLC Personal Products William Hill PLC Hotels, Restaurants & Leisure United States 55.4% 3M Co. Industrial Conglomerates AbbVie Inc. Biotechnology Accenture PLC, A IT Services Mortgage Real Estate Investment Trusts AGNC Investment Corp. (REITs) Alliant Energy Corp. Electric Utilities Altria Group Inc. Tobacco FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) American Airlines Group Inc. Airlines American Electric Power Co. Inc. Electric Utilities AmerisourceBergen Corp. Health Care Providers & Services Mortgage Real Estate Investment Trusts Annaly Capital Management Inc. (REITs) Apple Inc. Technology Hardware, Storage & Peripherals AT&T Inc. Diversified Telecommunication Services Atmos Energy Corp. Gas Utilities Avery Dennison Corp. Containers & Packaging 84 Bed Bath & Beyond Inc. Specialty Retail Best Buy Co. Inc. Specialty Retail a Biogen Inc. Biotechnology The Boeing Co. Aerospace & Defense Broadridge Financial Solutions Inc. IT Services C.H. Robinson Worldwide Inc. Air Freight & Logistics CA Inc. Software Campbell Soup Co. Food Products a Chipotle Mexican Grill Inc. Hotels, Restaurants & Leisure 48 Church & Dwight Co. Inc. Household Products Cincinnati Financial Corp. Insurance Cisco Systems Inc. Communications Equipment Clorox Co. Household Products Coach Inc. Textiles, Apparel & Luxury Goods The Coca-Cola Co. Beverages Colgate-Palmolive Co. Household Products Consolidated Edison Inc. Multi-Utilities Cummins Inc. Machinery Darden Restaurants Inc. Hotels, Restaurants & Leisure Delta Air Lines Inc. Airlines Dick's Sporting Goods Inc. Specialty Retail Dollar General Corp. Multiline Retail Domino's Pizza Inc. Hotels, Restaurants & Leisure 39 The Dow Chemical Co. Chemicals Dr. Pepper Snapple Group Inc. Beverages Eli Lilly & Co. Pharmaceuticals Emerson Electric Co. Electrical Equipment Equifax Inc. Professional Services Estee Lauder Cos. Inc., A Personal Products Everest Re Group Ltd. Insurance 78 Exelon Corp. Electric Utilities Expeditors International of Washington Inc. Air Freight & Logistics a F5 Networks Inc. Communications Equipment Fastenal Co. Trading Companies & Distributors Foot Locker Inc. Specialty Retail The Gap Inc. Specialty Retail Garmin Ltd. Household Durables General Dynamics Corp. Aerospace & Defense General Mills Inc. Food Products General Motors Co. Automobiles Genuine Parts Co. Distributors Gilead Sciences Inc. Biotechnology H&R Block Inc. Diversified Consumer Services Hasbro Inc. Leisure Products HCP Inc. Equity Real Estate Investment Trusts (REITs) The Hershey Co. Food Products The Home Depot Inc. Specialty Retail Hormel Foods Corp. Food Products HP Inc. Technology Hardware, Storage & Peripherals Huntington Ingalls Industries Inc. Aerospace & Defense 18 Illinois Tool Works Inc. Machinery Ingredion Inc. Food Products 75 Intel Corp. Semiconductors & Semiconductor Equipment International Business Machines Corp. IT Services International Flavors & Fragrances Inc. Chemicals FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Intuit Inc. Software a Intuitive Surgical Inc. Health Care Equipment & Supplies 60 J.B. Hunt Transport Services Inc. Road & Rail Johnson & Johnson Pharmaceuticals Kimberly-Clark Corp. Household Products KLA-Tencor Corp. Semiconductors & Semiconductor Equipment Kohl's Corp. Multiline Retail The Kroger Co. Food & Staples Retailing L Brands Inc. Specialty Retail Las Vegas Sands Corp. Hotels, Restaurants & Leisure Lear Corp. Auto Components 36 Leggett & Platt Inc. Household Durables Linear Technology Corp. Semiconductors & Semiconductor Equipment Lockheed Martin Corp. Aerospace & Defense Lowe's Cos. Inc. Specialty Retail LyondellBasell Industries NV, A Chemicals Marsh & McLennan Cos. Inc. Insurance Mastercard Inc., A IT Services Mattel Inc. Leisure Products Maxim Integrated Products Inc. Semiconductors & Semiconductor Equipment McCormick & Co. Inc. Food Products McDonald's Corp. Hotels, Restaurants & Leisure Merck & Co. Inc. Pharmaceuticals a Mettler-Toledo International Inc. Life Sciences Tools & Services 48 a Michael Kors Holdings Ltd. Textiles, Apparel & Luxury Goods Microsoft Corp. Software Nordstrom Inc. Multiline Retail Northrop Grumman Corp. Aerospace & Defense a O'Reilly Automotive Inc. Specialty Retail Omnicom Group Inc. Media Packaging Corp. of America Containers & Packaging 48 Paychex Inc. IT Services PepsiCo Inc. Beverages Pfizer Inc. Pharmaceuticals Philip Morris International Inc. Tobacco Phillips 66 Oil, Gas & Consumable Fuels Pinnacle West Capital Corp. Electric Utilities Polaris Industries Inc. Leisure Products The Procter & Gamble Co. Household Products Public Service Enterprise Group Inc. Multi-Utilities Public Storage Equity Real Estate Investment Trusts (REITs) QUALCOMM Inc. Semiconductors & Semiconductor Equipment Raytheon Co. Aerospace & Defense Realty Income Corp. Equity Real Estate Investment Trusts (REITs) Reinsurance Group of America Inc. Insurance 7 ResMed Inc. Health Care Equipment & Supplies Robert Half International Inc. Professional Services Rockwell Automation Inc. Electrical Equipment Ross Stores Inc. Specialty Retail SCANA Corp. Multi-Utilities Scripps Networks Interactive Inc., A Media Seagate Technology PLC Technology Hardware, Storage & Peripherals SEI Investments Co. Capital Markets The Sherwin-Williams Co. Chemicals Simon Property Group Inc. Equity Real Estate Investment Trusts (REITs) Skyworks Solutions Inc. Semiconductors & Semiconductor Equipment The Southern Co. Electric Utilities Southwest Airlines Co. Airlines Staples Inc. Specialty Retail Starbucks Corp. Hotels, Restaurants & Leisure Sysco Corp. Food & Staples Retailing T. Rowe Price Group Inc. Capital Markets Target Corp. Multiline Retail Tesoro Corp. Oil, Gas & Consumable Fuels FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Texas Instruments Inc. Semiconductors & Semiconductor Equipment The TJX Cos. Inc. Specialty Retail Tyson Foods Inc., A Food Products a Ulta Salon Cosmetics & Fragrance Inc. Specialty Retail 99 a United Continental Holdings Inc. Airlines United Parcel Service Inc., B Air Freight & Logistics a United Therapeutics Corp. Biotechnology 81 UnitedHealth Group Inc. Health Care Providers & Services Valero Energy Corp. Oil, Gas & Consumable Fuels Valspar Corp. Chemicals 69 VEREIT Inc. Equity Real Estate Investment Trusts (REITs) Verizon Communications Inc. Diversified Telecommunication Services VF Corp. Textiles, Apparel & Luxury Goods Visa Inc., A IT Services W.W. Grainger Inc. Trading Companies & Distributors 99 Wal-Mart Stores Inc. Food & Staples Retailing Waste Management Inc. Commercial Services & Supplies WEC Energy Group Inc. Multi-Utilities Westar Energy Inc. Electric Utilities Western Union Co. IT Services Whole Foods Market Inc. Food & Staples Retailing Xcel Energy Inc. Electric Utilities Xilinx Inc. Semiconductors & Semiconductor Equipment Yum! Brands Inc. Hotels, Restaurants & Leisure Total Common Stocks and Other Equity Interests (Cost $14,901,845) Management Investment Companies (Cost $129,922) 0.8% India 0.8% iShares MSCI India ETF Diversified Financial Services Preferred Stocks 0.5% Brazil 0.1% d Braskem SA, 7.340%, pfd., A Chemicals d Companhia Paranaense de Energia, 4.586%, pfd., B Electric Utilities d Itausa-Investimentos Itau SA, 6.992%, pfd. Banks Germany 0.1% d Fuchs Petrolub SE, 2.056%, pfd. Chemicals Russia 0.1% d Surgutneftegas OAO, 21.611%, pfd. Oil, Gas & Consumable Fuels d Transneft PJSC, 0.416%, pfd. Oil, Gas & Consumable Fuels 3 South Korea 0.2% d Hyundai Motor Co., 4.232%, pfd. Automobiles 45 d Hyundai Motor Co., 4.125%, pfd., 2 Automobiles 66 d LG Chem Ltd., 2.813%, pfd. Chemicals 15 d Samsung Electronics Co. Ltd., 1.992%, pfd. Technology Hardware, Storage & Peripherals 18 Total Preferred Stocks (Cost $65,187) Total Investments (Cost $15,096,954) 100.0% Other Assets, less Liabilities (0.0)%  ) Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income-producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2016, the aggregate value of these securities was $12,173, representing 0.1% of net assets. FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) c Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption registration. This security has been deemed liquid under guidelines approved by the Funds Board of Trustees. At December 31, 2016, the value of this security was $1,418, representing less than 0.1% of net assets. d Rate disclosed reflects the yield at December 31, 2016. Abbreviations Selected Portfolio ADR - American Depository Receipt ETF - Exchange Traded Fund GDR - Global Depositary Receipt IDR - International Depositary Receipt NVDR - Non Voting Depositary Receipt REIT - Real Estate Investment Trust FRANKLIN TEMPLETON ETF TRUST Statement of Investments, December 31, 2016 (unaudited) Franklin LibertyQ International Equity Hedged ETF Industry Shares Value Common Stocks 100.5% Australia 15.2% AGL Energy Ltd. Multi-Utilities $ Amcor Ltd. Containers & Packaging Aristocrat Leisure Ltd. Hotels, Restaurants & Leisure Aurizon Holdings Ltd. Road & Rail Australia & New Zealand Banking Group Ltd. Banks Australian Stock Exchange Ltd. Capital Markets Boral Ltd. Construction Materials Brambles Ltd. Commercial Services & Supplies Caltex Australia Ltd. Oil, Gas & Consumable Fuels Challenger Ltd. Diversified Financial Services Cimic Group Ltd. Construction & Engineering Coca-Cola Amatil Ltd. Beverages Cochlear Ltd. Health Care Equipment & Supplies Crown Resorts Ltd. Hotels, Restaurants & Leisure CSL Ltd. Biotechnology Dexus Property Group Equity Real Estate Investment Trusts (REITs) Flight Centre Travel Group Ltd. Hotels, Restaurants & Leisure Fortescue Metals Group Ltd. Metals & Mining Goodman Group Equity Real Estate Investment Trusts (REITs) GPT Group Equity Real Estate Investment Trusts (REITs) Harvey Norman Holdings Ltd. Multiline Retail Incitec Pivot Ltd. Chemicals James Hardie Industries PLC, CDI Construction Materials Macquarie Group Ltd. Capital Markets Medibank Private Ltd. Insurance Mirvac Group Equity Real Estate Investment Trusts (REITs) Newcrest Mining Ltd. Metals & Mining Qantas Airways Ltd. Airlines REA Group Ltd. Media Scentre Group Equity Real Estate Investment Trusts (REITs) Sonic Healthcare Ltd. Health Care Providers & Services Stockland Equity Real Estate Investment Trusts (REITs) Tabcorp Holdings Ltd. Hotels, Restaurants & Leisure Tatts Group Ltd. Hotels, Restaurants & Leisure Telstra Corp. Ltd. Diversified Telecommunication Services TPG Telecom Ltd. Diversified Telecommunication Services Vicinity Centres Equity Real Estate Investment Trusts (REITs) Wesfarmers Ltd. Food & Staples Retailing Westfield Corp. Equity Real Estate Investment Trusts (REITs) Westpac Banking Corp. Banks Woolworths Ltd. Food & Staples Retailing Austria 0.2% OMV AG Oil, Gas & Consumable Fuels Belgium 0.3% Colruyt SA Food & Staples Retailing Proximus SADP Diversified Telecommunication Services Denmark 3.6% Coloplast AS, B Health Care Equipment & Supplies Danske Bank AS Banks Novo Nordisk AS, B Pharmaceuticals Pandora AS Textiles, Apparel & Luxury Goods Quarterly Statement of Investments | See Notes to Statements of Investments. FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Tryg AS Insurance Finland 1.3% Elisa OYJ Diversified Telecommunication Services Kone OYJ, B Machinery Neste Oil OYJ Oil, Gas & Consumable Fuels Nokian Renkaat OYJ Auto Components Orion OYJ, B Pharmaceuticals France 3.9% AXA SA Insurance Cie Generale des Etablissements Michelin, B Auto Components CNP Assurances Insurance Gecina SA Equity Real Estate Investment Trusts (REITs) Hermes International Textiles, Apparel & Luxury Goods 82 SCOR SE Insurance Societe BIC SA Commercial Services & Supplies 88 Thales SA Aerospace & Defense Unibail-Rodamco SE Equity Real Estate Investment Trusts (REITs) Germany 1.0% a Covestro AG, 144A Chemicals Deutsche Lufthansa AG Airlines Hannover Rueck SE Insurance Hugo Boss AG Textiles, Apparel & Luxury Goods ProSiebenSat.1 Media SE Media Hong Kong 4.5% Cheung Kong Infrastructure Holdings Ltd. Electric Utilities CLP Holdings Ltd. Electric Utilities a HK Electric Investments and HK Electric Investments Ltd., 144A Electric Utilities HKT Trust and HKT Ltd. Diversified Telecommunication Services Hong Kong Exchanges & Clearing Ltd. Capital Markets Hongkong Land Holdings Ltd. Real Estate Management & Development Hysan Development Co. Ltd. Real Estate Management & Development Kerry Properties Ltd. Real Estate Management & Development Li & Fung Ltd. Textiles, Apparel & Luxury Goods Link REIT Equity Real Estate Investment Trusts (REITs) MGM China Holdings Ltd. Hotels, Restaurants & Leisure MTR Corp. Ltd. Road & Rail New World Development Co. Ltd. Real Estate Management & Development NWS Holdings Ltd. Industrial Conglomerates PCCW Ltd. Diversified Telecommunication Services Power Assets Holdings Ltd. Electric Utilities Sands China Ltd. Hotels, Restaurants & Leisure Sino Land Co. Ltd. Real Estate Management & Development Swire Pacific Ltd., A Real Estate Management & Development Swire Properties Ltd. Real Estate Management & Development The Wharf Holdings Ltd. Real Estate Management & Development Yue Yuen Industrial Holdings Ltd. Textiles, Apparel & Luxury Goods Ireland 0.3% Paddy Power PLC Hotels, Restaurants & Leisure b Ryanair Holdings PLC Airlines Israel 1.7% Azrieli Group Ltd. Real Estate Management & Development Bank Hapoalim B.M. Banks Bezeq Israeli Telecommunication Corp. Ltd. Diversified Telecommunication Services Mizrahi Tefahot Bank Ltd. Banks FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) b Taro Pharmaceutical Industries Ltd. Pharmaceuticals 52 Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Italy 0.4% Snam SpA Oil, Gas & Consumable Fuels UnipolSai SpA Insurance Japan 19.6% ABC-Mart Inc. Specialty Retail Asahi Kasei Corp. Chemicals Ashikaga Holdings Co. Ltd. Banks Astellas Pharma Inc. Pharmaceuticals Bandai Namco Holdings Inc. Leisure Products Bridgestone Corp. Auto Components CANON Inc. Technology Hardware, Storage & Peripherals Daito Trust Construction Co. Ltd. Real Estate Management & Development FamilyMart UNY Holdings Co. Ltd. Food & Staples Retailing Fuji Heavy Industries Ltd. Automobiles Hino Motors Ltd. Machinery Hitachi Chemical Co. Ltd. Chemicals Hoya Corp. Health Care Equipment & Supplies Isuzu Motors Ltd. Automobiles Japan Airlines Co. Ltd. Airlines Japan Post Bank Co. Ltd. Banks Japan Tobacco Inc. Tobacco Kajima Corp. Construction & Engineering Kakaku.com Inc. Internet Software & Services KAO Corp. Personal Products KDDI Corp. Wireless Telecommunication Services Konami Holdings Corp. Software Kuraray Co. Ltd. Chemicals Lawson Inc. Food & Staples Retailing M3 Inc. Health Care Technology Mitsubishi Gas Chemical Co. Inc. Chemicals Mitsubishi Tanabe Pharma Corp. Pharmaceuticals mixi Inc. Internet Software & Services Electronic Equipment, Instruments & Murata Manufacturing Co. Ltd. Components Nippon Telegraph & Telephone Corp. Diversified Telecommunication Services Nitori Co. Ltd. Specialty Retail Nitto Denko Corp. Chemicals NTT DoCoMo Inc. Wireless Telecommunication Services Obayashi Corp. Construction & Engineering Oracle Corp. Japan Software Otsuka Corp. IT Services Park24 Co. Ltd. Commercial Services & Supplies Resona Holdings Inc. Banks Santen Pharmaceutical Co. Ltd. Pharmaceuticals SHIMANO Inc. Leisure Products Shionogi & Co. Ltd. Pharmaceuticals Start Today Co. Ltd. Internet & Direct Marketing Retail Sumitomo Rubber Industries Ltd. Auto Components Taisei Corp. Construction & Engineering Toho Gas Co. Ltd. Gas Utilities Toyota Motor Corp. Automobiles USS Co. Ltd. Specialty Retail FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Yokohama Rubber Co. Ltd. Auto Components Luxembourg 0.1% RTL Group SA Media Netherlands 1.2% Aegon NV Insurance Boskalis Westminster Construction & Engineering Koninklijke Ahold Delhaize NV Food & Staples Retailing New Zealand 0.6% Fletcher Building Ltd. Construction Materials Mercury NZ Ltd. Electric Utilities Independent Power and Renewable Electricity Meridian Energy Ltd. Producers Ryman Healthcare Ltd. Health Care Providers & Services Spark New Zealand Ltd. Diversified Telecommunication Services Norway 0.8% b Marine Harvest ASA Food Products Telenor ASA Diversified Telecommunication Services Yara International ASA Chemicals Portugal 0.1% Jeronimo Martins SGPS SA Food & Staples Retailing Singapore 2.3% CapitaLand Commercial Trust Equity Real Estate Investment Trusts (REITs) CapitaLand Mall Trust Equity Real Estate Investment Trusts (REITs) ComfortDelGro Corp. Ltd. Road & Rail Jardine Cycle & Carriage Ltd. Distributors Keppel Corp. Ltd. Industrial Conglomerates SATS Ltd. Transportation Infrastructure Singapore Airlines Ltd. Airlines Singapore Exchange Ltd. Capital Markets Singapore Press Holdings Ltd. Media Singapore Technologies Engineering Ltd. Aerospace & Defense Singapore Telecommunications Ltd. Diversified Telecommunication Services StarHub Ltd. Wireless Telecommunication Services Suntec REIT Equity Real Estate Investment Trusts (REITs) Yangzijiang Shipbuilding Holdings Ltd. Machinery Spain 5.0% Amadeus IT Group SA, A IT Services Banco Santander SA Banks Distribuidora Internacional de Alimentacion SA Food & Staples Retailing Enagas SA Gas Utilities Endesa SA Electric Utilities Industria de Diseno Textil SA Specialty Retail Red Electrica Corp. SA Electric Utilities Zardoya Otis SA Machinery Sweden 3.3% Atlas Copco AB, B Machinery Hennes & Mauritz AB, B Specialty Retail ICA Gruppen AB Food & Staples Retailing L E Lundbergforetagen AB, B Diversified Financial Services 70 Nordea Bank AB Banks Skandinaviska Enskilda Banken AB (SEB), A Banks Skanska AB, B Construction & Engineering Swedish Match AB Tobacco FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Telia Co. AB Diversified Telecommunication Services Switzerland 7.5% b Actelion Ltd. Biotechnology Ems-Chemie Holding AG Chemicals 32 Geberit AG Building Products Kuehne & Nagel International AG Marine Partners Group Holding AG Capital Markets 74 Roche Holding AG Pharmaceuticals b Swiss Life Holding AG Insurance b Swiss Prime Site AG Real Estate Management & Development Swiss Re AG Insurance Swisscom AG Diversified Telecommunication Services 82 b Zurich Insurance Group AG Insurance United Kingdom 27.6% 3i Group PLC Capital Markets Admiral Group PLC Insurance AstraZeneca PLC Pharmaceuticals BAE Systems PLC Aerospace & Defense Barratt Developments PLC Household Durables The Berkeley Group Holdings PLC Household Durables British American Tobacco PLC Tobacco BT Group PLC Diversified Telecommunication Services Burberry Group PLC Textiles, Apparel & Luxury Goods Capita PLC Professional Services Coca-Cola European Partners PLC Beverages Compass Group PLC Hotels, Restaurants & Leisure Croda International PLC Chemicals Direct Line Insurance Group PLC Insurance easyJet PLC Airlines Experian PLC Professional Services GKN PLC Auto Components GlaxoSmithKline PLC Pharmaceuticals Hargreaves Lansdown PLC Capital Markets HSBC Holdings PLC Banks IMI PLC Machinery Imperial Brands PLC Tobacco International Consolidated Airlines Group SA Airlines Intertek Group PLC Professional Services ITV PLC Media Johnson Matthey PLC Chemicals Kingfisher PLC Specialty Retail Marks & Spencer Group PLC Multiline Retail Mondi PLC Paper & Forest Products Next PLC Multiline Retail Persimmon PLC Household Durables Provident Financial PLC Consumer Finance Randgold Resources Ltd. Metals & Mining Reckitt Benckiser Group PLC Household Products Relx NV Professional Services Relx PLC Professional Services Royal Mail PLC Air Freight & Logistics The Sage Group PLC Software SSE PLC Electric Utilities Tate & Lyle PLC Food Products Taylor Wimpey PLC Household Durables Unilever NV, IDR Personal Products Unilever PLC Personal Products FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) William Hill PLC Hotels, Restaurants & Leisure Total Common Stocks (Cost $9,853,261) Preferred Stocks 0.2% Germany 0.2% c Fuchs Petrolub SE, 2.056%, pfd. Chemicals c Schaeffler AG, 3.557%, pfd. Auto Components Total Preferred Stocks (Cost $13,515) Total Investments (Cost $9,866,776) 100.7% Other Assets, less Liabilities (0.7)% ) Net Assets 100.0% $ a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2016, the aggregate value of these securities was $21,866, representing 0.2% of net assets. b Non-income-producing. c Rate disclosed reflects the yield at December 31, 2016. At December 31, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Australian Dollar MSCO Buy $ 1/04/17 $  $ ) Australian Dollar MSCO Sell 1/04/17  British Pound MSCO Buy 1/04/17  ) British Pound MSCO Sell 1/04/17  Danish Krone MSCO Buy 1/04/17  Danish Krone MSCO Sell 1/04/17  Euro MSCO Buy 1/04/17  Euro MSCO Sell 1/04/17  Hong Kong Dollar MSCO Buy 1/04/17 23  Hong Kong Dollar MSCO Sell 1/04/17  ) Israeli Shekel MSCO Buy 1/04/17 16  Israeli Shekel MSCO Sell 1/04/17  New Zealand Dollar MSCO Buy 1/04/17 12  New Zealand Dollar MSCO Sell 1/04/17  Norwegian Krone MSCO Buy 1/04/17 35  Norwegian Krone MSCO Sell 1/04/17  Singapore Dollar MSCO Buy 1/04/17 51  Singapore Dollar MSCO Sell 1/04/17  Swedish Krona MSCO Buy 1/04/17  Swedish Krona MSCO Sell 1/04/17  ) Swiss Franc MSCO Buy 1/04/17  Swiss Franc MSCO Sell 1/04/17  Japanese Yen MSCO Buy 1/05/17  Japanese Yen MSCO Sell 1/05/17  Australian Dollar MSCO Sell 2/02/17  ) British Pound MSCO Sell 2/02/17  ) Danish Krone MSCO Sell 2/02/17 19  Euro MSCO Sell 2/02/17  ) Hong Kong Dollar MSCO Sell 2/02/17  ) Israeli Shekel MSCO Sell 2/02/17  (3 ) FRANKLIN TEMPLETON ETF TRUST STATEMENT OF INVESTMENTS, December 31, 2016 (unaudited) (continued) Japanese Yen MSCO Sell 2/02/17  ) New Zealand Dollar MSCO Sell 2/02/17  (4 ) Norwegian Krone MSCO Sell 2/02/17  (4 ) Singapore Dollar MSCO Sell 2/02/17  ) Swedish Krona MSCO Sell 2/02/17  (5 ) Swiss Franc MSCO Sell 2/02/17  ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Abbreviations Counterparty MSCO - Morgan Stanley Selected Portfolio ADR - American Depository Receipt CDI - Clearing House Electronic Subregister System Depositary Interest IDR - International Depository Receipt REIT - Real Estate Investment Trust Franklin Templeton ETF Trust Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton ETF Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of six separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). Effective June 1, 2016, the Trust began offering shares of Franklin LibertyQ Emerging Markets ETF, Franklin LibertyQ Global Dividend ETF, Franklin LibertyQ Global Equity ETF and Franklin LibertyQ International Equity Hedged ETF. Effective September 20, 2016, the Trust began offering shares of Franklin Liberty U.S. Low Volatility ETF. Effective October 3, 2016, the Trust began offering shares of Franklin Liberty Investment Grade Corporate ETF. The Trust had no operations prior to its effective date June 1, 2016, other than matters relating to its organization as an open-end management investment company with the Securities and Exchange Commission (the SEC), and the sale and issuance of 4,000 shares of the Franklin LibertyQ Global Equity ETF to Franklin Resources, Inc. in exchange for a contribution of $100,000. Each of the Funds are an exchange traded fund (ETF). Franklin Liberty Investment Grade Corporate ETF and Franklin Liberty U.S. Low Volatility ETF are actively managed, thus they are not designed to track an index. Franklin LibertyQ Emerging Markets ETF, Franklin LibertyQ Global Dividend ETF, Franklin LibertyQ Global Equity ETF and Franklin LibertyQ International Equity Hedged ETF seek to provide the investment results that closely correspond, before fees and expenses, to the performance of each Funds corresponding underlying index. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. London time on the day that the value of the security is determined, for all funds except the Franklin Liberty Investment Grade Corporate ETF which uses the foreign exchange rate in effect at 4 p.m. Eastern time. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. London time on the date that the values of the foreign debt securities are determined, for all funds except the Franklin Liberty Investment Grade Corporate ETF which uses the foreign exchange rate in effect at 4 p.m. Eastern time. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuations approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds' business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Funds. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The following fund invested in derivatives during the period. Franklin LibertyQ International Equity Hedged ETF  Forwards 4. INCOME TAXES At December 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Liberty Franklin Investment Liberty Franklin LibertyQ Grade U.S. Low Emerging Corporate ETF Volatility ETF Markets ETF Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ Franklin Franklin Franklin LibertyQ LibertyQ LibertyQ International Global Global Equity Dividend ETF Equity ETF Hedged ETF Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of December 31, 2016, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Liberty Investment Grade Corporate ETF Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ U.S. Government & Agency Securities - - Short Term Investments - - Total Investments in Securities $ - $ $ - $ Franklin Liberty U.S. Low Volatility ETF Assets: Investments in Securities: Equity Investments a,b $ $ - $ - $ Franklin LibertyQ Emerging Markets ETF Assets: Investments in Securities: Equity Investments a,b $ $ $ - $ Franklin LibertyQ Global Dividend ETF Assets: Investments in Securities: Equity Investments a,b $ $ - $ - $ Franklin LibertyQ Global Equity ETF Assets: Investments in Securities: Equity Investments a,b $ $ 27 $ - $ Franklin LibertyQ International Equity Hedged ETF Assets: Investments in Securities: Equity Investments a,b $ $ - $ - $ Other Financial Instruments: Forward Exchange Contracts $ - $ $ - $ Liabilities: Other Financial Instruments: Forward Exchange Contracts $ - $ $ - $ a Includes common and preferred stocks, management investment companies, as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. 7. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON ETF TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 24, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date February 24, 2017 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date February 24, 2017
